The opinion of the Court was by
Weston C. J.
One objection taken to the liability of the defendants on the note, is the alleged want of consid*464eration. It is not necessary that this should enure to their benefit. A loss or damage to the promisee, is as good a legal consideration, as a benefit to the promisor. They promised to pay the plaintiff, for labor performed or to be performed, for the association. This was a loss to the plaintiff amply sufficient to sustain their promise, if they had not been members of the association.
It is further insisted, that as they signed as trustees, their personal liability is excluded. If this designation indicates a mere agency, and they had authority from their principals, they are not personally bound. And if in such case, they had acted without authority, the apt remedy would have been an action on the case. Ballou v. Talbot, 16 Mass. R. 461. But the use of the term, trustees, indicates rather that the legal interest is in them, than that they act as mere agents. And if it is to be understood, that they represented a body of men who had voluntarily associated to build a meeting-house, the case finds, that the defendants were members of that body. In such case, they are properly made defendants, if the other members of the association might also have been joined. If they would have taken advantage of this objection, they should have pleaded in abatement.

Exceptions overruled.